DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on September 28, 2020.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 01/26/2021 and 04/12/2021 were considered.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation of U.S. Provisional Patent Application No. 62/981,120, filed on February 25, 2020.
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, and 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciholas et al., (US Patent 10,764,071); hereinafter “Ciholas”.
Regarding claim 1, Ciholas discloses a T-adapter (Fig. 3B, chainable Power over Ethernet Node (CPEN) 20b; any CPEN 20a to 20e would function equally the same, however, 20b is used for easy mapping purpose of having a standard compliant PD 15 attached) comprising: 
an input (Fig. 3B, 23b) for receiving power and data (Column 4, lines 10-13) (Column 9, lines 45-60) (Column 10, lines 55-57) on a wire pair (Column 4, lines 14-16); 
a first output (Fig. 3B, 23b’’) for transmitting the power and data (Column 4, lines 10-13) (Column 9, lines 45-60) to a first load (Fig. 3B, standard compliant PD 15); 
a second output (Fig. 3B, 23b’) for transmitting the power and data (Column 4, lines 10-13) (Column 9, lines 45-60) to a second load (Fig. 3B, 20c); and 
a controller (Fig. 4, 50) operable to detect and authenticate said first load at said first output or said second load at said second output and enable power at said first output or said second output in response to load detection and authentication  (Column 9, lines 45-60) and (Column 11, line 52 to Column 12 line 9).
Regarding claim 2, Ciholas discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising a load detection and current sense circuit (Fig. 5, 48) operable to sense current after enabling the power (Column 12, lines 
Regarding claim 3, Ciholas discloses the T-adapter of claim 2 above, Ciholas also discloses the power is disabled upon sensing an over current event or a load removal (Column 12, lines 1-6; port 23’ act as PSE); (Column 11, lines 36-40; explain part of the PSE function of current detection during operation; when the current sensed below the MPS, the PSE disconnect power to the port).
Regarding claim 6, Ciholas discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising at least two transistors (Column 11, lines 36-40) (Fig. 5, is a block diagram of a PD/PSE 23, 23’ 23’’ port of a CPEN, therefore, switch 43b is on each PD/PSE 23, 23’ 23’’ port and act as a power enable device when the port function as a PSE port) for independently enabling the power at said first output or said second output (Fig. 5, is a block diagram of a PD/PSE 23, 23’ 23’’ port of a CPEN, and each port is an independent PSE when provide power to a PD, therefore each of the switch 43b of ports 23’ 23’’ act independently).
Regarding claim 7, Ciholas discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprises a first powered device (Fig. 3B, standard compliant PD 15) connected to said first output (Fig. 3B, 23a’’) and said second load comprises another T-adapter (Fig. 3B, 20c) connected to said second output (Fig. 3B, 23b’).
Regarding claim 8, Ciholas discloses the T-adapter of claim 1 above, Ciholas also discloses said first load comprises a first powered device connected to said first output (Fig. 3B, standard compliant PD 15) and said second load comprises a second powered device connected to said second output (Column 9, line 64 to Column 10 line 
Regarding claim 9, Ciholas discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter is integrated into a powered device comprising said first load (Column 10, lines 45-49 “[t]he CPEN 20a will usually request a classification power level that is sufficient only for the CPEN 20a itself” indicate the CPEN 20a is also an integrated PD).
Regarding claim 10, Ciholas discloses the T-adapter of claim 1 above, Ciholas also discloses high impedance voltage is provided at said first output or said second output for use in load detection prior to enabling the power at said first output or said second output (Column 11, lines 52-67).
Regarding claim 12, Ciholas discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising a bypass circuit (Column 12, lines 6-9; “If the current exceeds a minimum threshold during the detection process, this indicates a non-PoE device is attached to the port 23a' and power should not be applied” a bypassed circuit is required for not to apply power) for providing communications without enabling the power (Column 12, lines 6-9; “If the current exceeds a minimum threshold during the detection process, this indicates a non-PoE device is attached to the port 23a' and power should not be applied” indicates only information is passing through to the non-PoE device while power should not be applied).
Regarding claim 13, Ciholas discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising a second power input for providing a 
Regarding claim 14, Ciholas discloses the T-adapter of claim 13 above, Ciholas also discloses said second power input provides a redundant power (Fig. 3B, redundant power source 210) (Column 9, lines 2-17) and data source (Column 14, lines 3-12).
Regarding claim 15, Ciholas discloses a method comprising: 
receiving power and data (Column 4, lines 10-13) (Column 9, lines 45-60) (Column 10, lines 55-57) at an input (Fig. 3B, 23a) of a T-adapter (Fig. 3a, chainable Power over Ethernet Node (CPEN) 20b; any CPEN 20a to 20e would function equally the same, however, 20b is used for easy mapping purpose of having a standard compliant PD 15 attached); 
detecting a first load (Fig. 3B, standard compliant PD 15) (Column 9, lines 45-60) and (Column 11, line 52 to Column 12 line 9) at a first output (Fig. 3B, 23b’’) at the T-adapter (Fig. 3a, 20b); 
transmitting the power and data at said first output (Column 4, lines 10-13) (Column 9, lines 45-60); 
detecting a second load (Fig. 3B, 20c) at a second output (Fig. 3B, 23b’) at the T-adapter (Fig. 3a, 20b); and 
transmitting the power and data at said second output (Column 4, lines 10-13) (Column 9, lines 45-60); 
wherein at least one of said first load or said second load is authenticated at the T-adapter before transmitting power at said first output or said second output (Column 11, lines 52-67).
Regarding claim 16, Ciholas discloses the method of claim 15 above, Ciholas 
Regarding claim 17, Ciholas discloses the method of claim 15 above, Ciholas also discloses transmitting the power comprises turning on a transistor (Fig. 5, 43b) (Column 11, lines 60-67) and further comprising turning off the transistor and continuing to transmit communications (Column 12, lines 6-9; “If the current exceeds a minimum threshold during the detection process, this indicates a non-PoE device is attached to the port 23a' and power should not be applied” indicates only information is passing through to the non-PoE device while power should not be applied).
Regarding claim 18, Ciholas discloses a system (Fig. 3B) comprising: 
a plurality of powered devices (Fig. 3B, standard compliant PD 15); and 
a plurality of T-adapters (Fig. 3B, chainable Power over Ethernet Node (CPEN) 20a to 20e) each comprising an input (Fig. 3B, 23a-23e) for receiving power and data (Column 4, lines 10-13) (Column 9, lines 45-60) (Column 10, lines 55-57), a first output 
wherein each of the T-adapters comprises a controller (Fig. 4, 50) for detecting the powered device at said first output (Column 9, lines 45-60) and (Column 11, line 52 to Column 12 line 9) and transmitting the power and data (Column 4, lines 10-13) (Column 9, lines 45-60) to the powered device (Fig. 3B, standard compliant PD 15), and detecting the downstream T-adapter (Column 9, lines 45-60) and (Column 11, line 52 to Column 12 line 9) or the powered device at said second output and transmitting the power and data to the downstream T-adapter or the powered device (Column 4, lines 10-13) (Column 9, lines 45-60).
Regarding claim 19, Ciholas discloses the system of claim 18 above,  Ciholas also discloses the controller is operable to monitor a current at each of said first output (Fig. 5, 48) (Fig. 5 is a block diagram of PD/PSE 23, 23’ 23’’ port of each CPEN) and said second output (Fig. 5, 48) (Fig. 5 is a block diagram of PD/PSE 23, 23’ 23’’ port of each CPEN) upon enabling transmittal of the power and data (Column 4, lines 10-13) (Column 12, lines 1-6) and disable power upon identifying an over current event or a load removal (Column 12, lines 1-6; port 23’ act as PSE); (Column 11, lines 36-40; explain part of the PSE function of current detection during operation; when the current sensed below the MPS, the PSE disconnect power to the port).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciholas in view of Stineman et al., (US Patent Publication 2005/0132240); hereinafter “Stineman”.
Regarding claim 4, Ciholas discloses the T-adapter of claim 1 above, Ciholas is silent about the controller is operable to pull down a voltage on a wire to signal power is desired.  Stineman discloses a controller is operable to pull down a voltage on a wire to signal power is desired [0008].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have incorporate the teaching of Stineman and provide the controller is operable to pull down a voltage on a wire to signal power is desired.  Doing so would allow providing power to the powered device when the PSE sense the T-adapter is active and continuing drawing current; and disable the power to the powered device when the device is no longer need power or unplugged from the 
Regarding claim 5, the combination of Ciholas and Stineman discloses the T-adapter of claim 4 above, Stineman further discloses the wire is pulled down in a defined pattern [0008].
Regarding claim 20, Ciholas discloses the system of claim 18 above, Ciholas is silent about the controller is operable to pull down a wire to verify the load to an upstream T-adapter.  Stineman discloses a controller is operable to pull down a wire to verify the load to an upstream device [0008].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have incorporate the teaching of Stineman and provide the controller is operable to pull down a wire to verify the load to an upstream T-adapter.  Doing so would allow providing power to the T-adapter when the upstream T-adapter sense the T-adapter is active and continuing drawing current; and disable the power to the powered device when the device is no longer need power or unplugged from the upstream T-adapter since this feature is well-known in the art.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciholas in view of Koper et al., (US Patent 11,057,227); hereinafter “Koper”.
Regarding claim 11, Ciholas discloses the T-adapter of claim 1 above, Ciholas is silent about the controller is configured to receive input from an online installation and removal device and disable current on at least one of said first output and said second output.  Koper discloses a controller is configured to receive input from an online installation and removal device and disable current on at least one of said first output and said second output (Column 5, lines 4-6) and (claim 5).  It would have been obvious 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836